Citation Nr: 0615185	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for basal cell 
carcinoma, allegedly due to exposure to radiation from radar.

2.  Entitlement to service connection for enucleation of 
right eye, allegedly secondary to the basal cell carcinoma.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Air Force from April 
1956 to January 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In May 2004, the Board remanded the case to 
the RO for additional development and consideration of the 
evidence.  Unfortunately, however, not all of the Board's May 
2004 remand directives were complied with.  So this case must 
once again be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance).  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran's military occupation specialty (MOS) was a 
Ground Communication Equipment Repairman.  He contends he was 
exposed to radiation while repairing field antennas.  He 
claims this exposure caused basal cell carcinoma, which, in 
turn, caused the enucleation (removal) of his right eye.

In the prior May 2004 remand, the Board discussed at length 
the information and evidence in this case.  In sum, there are 
currently five medical opinions of record.  The opinions of 
Drs. Shirley and MacDonald essentially link the veteran's 
skin cancer to his work on radar antenna units while in the 
military.  These doctors, however, did not provide the 
reasons or bases for their opinions.  



In contrast, the opinions of the August 2002 QTC medical 
examiner and April 2005 VA oncologist state it is highly 
unlikely that radar exposure caused the veteran's skin 
cancer.  The QTC medical examiner indicated that he performed 
research, but did not specify the particular bases 
(scientific treatise, medical journal, or otherwise) for his 
opinion.  And the April 2005 VA oncologist did not provide 
the reasons or bases for his opinion, either, other than to 
say there was no convincing evidence the electromagnetic 
radiation in the radar frequency range has any carcinogenic 
effects.

To date, Dr. Huppmann has provided the most detailed report 
as to the likelihood the veteran's work as a radar repairman 
in service caused his skin cancer (see February 2003 report).  
In essence, the doctor concluded the overwhelming 
preponderance of evidence fails to support any association 
between skin cancer and electromagnetic field (EMF) radiation 
or microwave radiation, which is the type of radiation 
typically associated with radar equipment.  He provided 
articles supporting this conclusion.  Interestingly, Dr. 
Huppmann also uncovered information suggesting that German 
and U.S. veterans may have been exposed to X-ray radiation 
(i.e., ionizing radiation) while repairing radar missile 
systems between 1950 and 1980.  These missile systems were 
generally used as part of the NATO defense systems.  
Specifically, the exposure allegedly occurred when the radar 
technicians handled radioactive tubes in the transmission 
equipment used for the missile systems.  Dr. Huppman 
suggested that if the veteran was exposed to 
X-ray radiation, this may have induced skin cancer.  But 
without knowing the exact type of work he was involved in, 
the doctor could not state this with any certainty.  

In the May 2004 remand, the Board directed the RO to ensure 
all notification and development action required by the 
Veterans Claims Assistance Act (VCAA) was completed; obtain 
the veteran's service personnel records; send any new 
relevant records to Drs. Shirley, MacDonald, and Huppman and 
ask for clarification as to their medical opinions; and then 
schedule the veteran for a VA oncology examination where an 
examiner was asked to provide a medical opinion concerning 
the purported link between the veteran's disabilities and his 
military service.  

In May 2004, as directed by the Board, the AMC provided 
another VCAA letter to the veteran.  But because of a recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), additional notification is required.  
See Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  
Specifically, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service 
connection claim - including the degree of disability and 
the effective date of an award.  So on remand, the veteran 
should be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which informs him about a 
disability rating and an effective date for the award of 
benefits, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.

In July 2004, the AMC successfully obtained a copy of the 
veteran's personnel file.  However, the Board also directed 
the RO to send any new relevant records that it obtained to 
Drs. Shirley and MacDonald and ask that they provide the 
medical bases and supporting authority for their opinions.  
In addition, the Board directed the RO to send any new 
relevant records to Dr. Huppman and ask for an opinion as to 
the relationship between the veteran's work in service and 
his current disabilities.  If necessary, the RO was directed 
to have the veteran complete and return the appropriate 
releases (VA Form 21-4142s) to obtain this information.  
Apparently this was not done.  The Court has held that, where 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court, mind you, has been very clear that under these 
circumstances, a remand is required because this assurance is 
nondiscretionary.

Furthermore, it is unclear whether the April 2005 VA examiner 
complied with all of the Board's directives outlined in the 
May 2004 remand.  The examiner was asked to review the claims 
file, a copy of the remand, the opinions expressed by the 
other physicians, the articles cited in Rucker v. Brown, 10 
Vet. App. at 67, 69 (1997), and any additional information 
obtained relating to the type of equipment the veteran worked 
on.  The VA examiner indicated he received a large packet of 
information, but he did not indicate whether he reviewed the 
materials the Board specifically asked to be considered when 
rendering his opinion.  So on remand, this should be 
clarified.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures as specified in 
Dingess v. Nicholson are fully complied 
with and satisfied.  See Dingess, 2006 WL 
519755.  VCAA notice consistent with 
Dingess must apply to all five elements 
of a service connection claim.  Those 
five elements include:  1) veteran 
status; 
2) existence of a disability; 3) a 
connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.

Also in this letter, ask the veteran to 
identify the equipment he worked on 
during his military service with as much 
specificity as possible.  Ask him whether 
he worked on any radar missile systems 
and, if so, whether he handled any tubes 
used in the transmission system.  If he 
answers in the affirmative, ask him to 
provide the location and approximate 
dates where this work took place.  



2.  Send any additional relevant records 
that have been obtained to Drs. Shirley 
and MacDonald and ask that they provide 
the medical bases and supporting 
authority for their opinions that the 
veteran's basal cell carcinoma and 
resulting right eye enucleation are from 
his exposure to radiation from radar in 
service, including any scientific 
articles or treatises upon which they 
rely in reaching their conclusions.  
Also, send any new relevant records to 
Dr. Huppmann and ask for his opinion as 
to the relationship between the veteran's 
work in service and his current 
disabilities in light of this new 
information.  If necessary, ask the 
veteran to complete and return the 
appropriate releases (VA Form 21-4142s) 
to obtain the information requested in 
this paragraph. 

3.  If possible, have the VA physician 
who examined the veteran in April 2005 
submit an addendum to the report of that 
evaluation indicating whether, in light 
of any additional evidence since 
obtained, it is at least as likely as not 
the veteran's basal cell carcinoma and 
consequent right eye enucleation are 
related to his exposure to radiation in 
service.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand, the Board's May 2004 remand, 
medical opinions from Drs. Shirley, 
MacDonald, Huppmann, and the August 2002 
QTC medical examiner, and any additional 
information submitted by the veteran 
relating to the specific type of 
equipment he worked on during 
military service.  The examiner must note 
in the addendum that he or she has 
reviewed this information.

To facilitate an opinion, the examiner 
should review the previous opinions 
expressed by the private physicians 
mentioned above and any subsequent 
opinions they provide, including 
scientific treatises and articles 
on which their opinions are based, as 
well as the August 2002 QTC examiner's 
opinion.  Also, review the articles cited 
in Rucker v. Brown, 10 Vet. App. at 69 
(The Microwave Problem, Scientific 
American, September 1986; Effects upon 
Health of Occupational Exposure to 
Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States 
Environmental Protection Agency, 
September 1984).  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


